 

Exhibit 10.44

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

COMMUNITY BANK OF TRI-COUNTY
SUPPLEMENTAL LIFE INSURANCE AGREEMENT

 

THIS SUPPLEMENTAL LIFE INSURANCE AGREEMENT is adopted this 12 day of January,
2004, by and between COMMUNITY BANK OF TRI-COUNTY, Corporation located in
WALDORF, MARYLAND (the “Company”), and WILLIAM J. PASENELLI (the “Executive”).

 

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Company on the life of the Executive with the designated beneficiary of the
Executive. The Company will pay the life insurance premiums from its general
assets.

 

ARTICLE 1
DEFINITIONS

 

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.2“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3“Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4“Change in Control” means any one of the following events: (i) the
acquisition of ownership, holding or power to vote more than 25% of the voting
stock of the Company or the Corporation; (ii) the acquisition of the ability to
control the election of a majority of the Company’s or the Corporation’s
directors; (iii) the acquisition of a controlling influence over the management
or policies of the Company or the Corporation by any person or by persons acting
a s a“group” ( within the meaning of Section 1 3(d) of the Securities Exchange
Act of 1934); or (iv) during any period of two consecutive years, individuals
(the “Continuing Directors”) who at the beginning of such period constitute the
Board of Directors of the Company or the Corporation (the “Existing Board”)
cease for any reason to constitute at least two-thirds thereof, provided that
any individual whose election or nomination for election as a member of the
Existing Board was approved by a vote of at least two-thirds of the Continuing
Directors then in office shall be considered a Continuing Director.
Notwithstanding the foregoing, the Corporation’s ownership of the Company shall
not of itself constitute a Change in Control for purposes of the Agreement. For
purposes of this paragraph only, the term “person” refers to an individual or a
corporation, partnership, trust, association, joint venture, pool, syndicate,
sole proprietorship, unincorporated organization or any other form of entity not
specifically listed herein.

 

 1 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

1.5“Company’s Interest” means the benefit set forth in Section 3.2.

 

1.6“Corporation” means the Tri-County Financial Corporation.

 

1.7“Disability” means a physical or mental infirmity which impairs the
Executive’s ability to substantially perform the Executive’s duties under the
Employment Agreement with the Company and which results in the Executive
becoming eligible for long-term disability benefits under the Company’s
long-term disability plan (or if the Company has no such plan in effect, which
impairs the Executive’s ability to substantially perform his duties under his
Employment Agreement for a period of 180 consecutive days).

 

1.8“Employment Agreement” means the Employment Agreement between the Company and
the Executive dated 02/01/2001 as the same may be amended from time to time.

 

1.9“Executive’s Interest” means the benefit set forth in Section 3.1.

 

1.10“Insured” means the Executive.

 

1.11“Insurer” means the insurance company issuing the life insurance policy on
the life of the Insured.

 

1.12“Net Death Proceeds” means the total death proceeds of the Policy minus the
cash surrender value.

 

1.13“Normal Retirement Age” means the Executive attaining age 62.

 

1.14“Policy” means the individual insurance policy or policies adopted by the
Company for purposes of insuring the Executive’s life under this Agreement.

 

1.15“Termination of Employment” means the termination of Executive’s service for
any reason, voluntarily or involuntarily, other than a leave of absence approved
by the Company.

 

1.16“Termination for Cause” means that the Executive’s employment with the
Company has been or is terminated by the Board because of the Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. No act, or failure to act, on the Executive’s part
shall be considered “willful” unless the Executive has acted, or failed to act,
with an absence of good faith and without a reasonable belief that the
Executive’ s action or failure to act was in the best interest of the Company.

 

 2 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

ARTICLE 2
PARTICIPATION

 

2.1Termination of Participation. The Executive’s rights under this Agreement
shall automatically cease and his or her participation in this Agreement shall
automatically terminate, if either of the following events occur: (i) if there
is a Termination for Cause; or (ii) if the Executive’s employment with the
Company is terminated prior to Normal Retirement Age for reasons other than (1)
Disability (except as set forth in Section 2.2(b)), (2) Change in Control, or
(3) a leave of absence approved by the Company. In the event that the Company
decides to maintain the Policy after the Executive’s termination of
participation in the Agreement, the Company shall be the direct beneficiary of
the entire death proceeds of the Policy.

 

2.2Disability and Change in Control.

 

(a)Except as otherwise provided in paragraph (b) of this Section 2.2, if the
Executive’s employment with the Company is terminated because of the Executive’s
(1) Disability or (2) within twelve (12) months following a Change in Control,
the Company shall maintain the Policy in full force and effect and, in no event,
shall the Company amend, terminate or otherwise abrogate the Executive’s
Interest in the Policy. However, the Company may replace the Policy with a
policy that provides comparable death benefits provided under this Agreement.

 

(b)Notwithstanding the provisions of paragraph (a) of this Section 2.2, upon the
disabled Executive’s gainful employment with an entity other than the Company,
the Company shall have no further obligation to the disabled Executive, and the
disabled Executive’s rights pursuant to the Agreement shall cease. In the event
the disabled Executive’s rights are terminated hereunder and the Company decides
to maintain the Policy, the Company shall be the direct beneficiary of the
entire death proceeds of the Policy.

 

2.3Retirement. If the Executive remains in the continuous employ of the Company,
upon Termination of Employment on or after the Executive’s Normal Retirement
Age, the Company shall maintain the Policy in full force and effect and in no
event shall the Company amend, terminate or otherwise abrogate the Executive’s
Interest in the Policy. However, the Company may replace the Policy with a
policy that provides comparable death benefits to cover the benefit under this
Agreement.

 

 3 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

ARTICLE 3
POLICY OWNERSHIP/INTERESTS

 

3.1Executive’s Interest. The Executive, or the Executive’s assignee, shall have
the right to designate the Beneficiary of an amount of death proceeds equal to
$500,000, not to exceed the greater of (i) Net Death Proceeds or (ii) premiums
paid by the Company, subject to:

 

(a)Forfeiture of Executive’s rights upon termination of Participation as set
forth in Section 2.1;

(b)Forfeiture of Executive’s rights upon gainful employment following
Disability.

(c)Termination of the Agreement and the corresponding forfeiture of rights for
all Executives or any one Executive in accordance with Section 9.1 hereof; and

(d)Forfeiture of the Executive’s rights and interest hereunder that the Company
may reasonably consider necessary to conform with applicable law (including the
Sarbanes-Oxley Act of 2002).

 

3.2Company’s Interest. The Company shall own the Policy and shall have the right
to exercise all incidents of ownership except that the Company shall not sell,
surrender or transfer ownership of a Policy so long as the Executive has an
interest in the Policy as described in Section 3.1. However, the Company may
replace the Policy with a policy that provides comparable death benefits to
cover the benefit provided under this Agreement. This provision shall not impair
the right of the Company, subject to Article 9, to terminate this Agreement. The
Company shall be the beneficiary of the remaining death proceeds of the Policy
after the Executive’s Interest is determined according to Section 3.1.

 

ARTICLE 4
PREMIUMS

 

4.1Premium Payment. The Company shall pay all premiums due on all Policies.

 

4.2Economic Benefit. The Company shall determine the economic benefit
attributable to the Executive based on the amount of the current term rate for
the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s Beneficiary. The “current term rate” is the minimum amount required
to be imputed under Internal Revenue Notice 2002-8, or any subsequent applicable
authority.

 

4.3Imputed Income. The Company shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive’s
W-2, or if applicable, Form 1099.

 

 4 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

ARTICLE 5
BENEFICIARIES

 

5.1Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement to a
beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the Beneficiary designation
under any other Agreement of the Company in which the Executive participates.

 

5.2Beneficiary Designation; Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Company or its designated agent. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Company’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Company of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Company s hall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Company
prior to the Executive’s death.

 

5.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Company or its designated agent.

 

5.4No Beneficiary Designation. If the Executive dies without a valid designation
of beneficiary, or if all designated Beneficiaries predecease the Executive,
then the Executive’s surviving spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive’s estate.

 

5.5Facility of Payment. If the Company determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the
Company may direct payment of such benefit to the guardian, legal representative
or person having the care or custody of such minor, incompetent person or
incapable person. The Company may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Executive and
the Executive’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such payment amount.

 

 5 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

ARTICLE 6
ASSIGNMENT

 

The Executive may irrevocably assign without consideration all or part of the
Executive’s Interest in this Agreement to any person, entity or trust. In the
event the Executive shall transfer all or part of the Executive’s Interest, then
all or part of the Executive’s Interest in this Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder, and the
Executive shall have no further interest in this Agreement.

 

ARTICLE 7
INSURER

 

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Company’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

 

ARTICLE 8
CLAIMS AND REVIEW PROCEDURE

 

8.1Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

8.1.1Initiation * Written Claim. The claimant initiates a claim by submitting to
the Company a written claim for the benefits.

 

8.1.2Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

8.1.3Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

 6 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

(d)An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

8.2Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

8.2.1Initiation — Written Request. To initiate the review, the claimant, within
60 days after receiving the Company’s notice of denial, must file with the
Company a written request for review.

 

8.2.2Additional Submissions — Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

8.2.3Considerations on Review. In considering the review, the Company shall take
into account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.

 

8.2.4Timing of Company’s Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

8.2.5Notice of Decision. The Company shall notify the claimant in writing of its
decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

 7 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

ARTICLE 9
AMENDMENTS AND TERMINATION

 

9.1Amendment or Termination of Agreement. Except as otherwise provided in
Sections 2.2 and 2.3, the Company may amend or terminate this Agreement at any
time prior to the Executive’s death. Such amendment or termination shall be by
written notice to the Executive. In the event that the Company decides to
maintain the Policy after the termination of the Agreement, the Company shall be
the direct beneficiary of the entire death proceeds of the Policy.

 

9.2Option to Purchase Upon Termination. If the Company exercises the right to
terminate the Agreement, the Company shall not sell, surrender or transfer
ownership of a Policy without first giving the Executive or the Executive’s
transferee the option to purchase the Policy for a period of sixty (60) days
from written notice of such intention. The purchase price shall be an amount
equal to the cash surrender value of the Policy.

 

ARTICLE 10
ADMINISTRATION

 

10.1Company Duties. This Agreement shall be administered by the Company which
shall consist of the Board, or such committee or persons as the Board may
choose. The Company shall also have the discretion and authority to (i) make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with this Agreement.

 

10.2Agents. In the administration of this Agreement, the Company may employ
agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

10.3Binding Effect of Decisions. The decision or action of the Company with
respect to any question arising out of or in connection with the administration,
interpretation and application of this Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in this Agreement.

 

10.4Indemnity of Company. The Company shall indemnify and hold harmless the
members of the Company against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Company or any of its
members.

 

 8 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

ARTICLE 11
MISCELLANEOUS

 

11.1Binding Effect. This Agreement shall bind the Executive and the Company,
their beneficiaries, survivors, executors, administrators and transferees and
any Beneficiary.

 

11.2No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an Executive nor
interfere with the Executive’s right to terminate employment at any time.

 

11.3Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of MARYLAND, except to the
extent preempted by the laws of the United States of America.

 

11.4Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

11.5Notice. Any notice or filing required or permitted to be given to the
Company under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

       

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

11.6Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form constitute the entire agreement between the Company and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

 

 9 

 

 

COMMUNITY BANK OF TRI-COUNTY Supplemental Life Insurance Agreement

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 

EXECUTIVE:   COMMUNITY BANK OF TRI-COUNTY         /s/ William J. Pasenelli   By
/s/ Michael L. Middleton  WILLIAM J. PASENELLI           Title President

 

 10 

